 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY LOWDER,                                     No. 2:15-cv-00912-TLN-AC
12                        Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14   RAYMOND MADDEN, Warden,
15                        Respondent.
16

17            Petitioner is a California state prisoner proceeding pro se with an application for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. This action proceeds on the petition filed on April 6,

19   2015,1 ECF No. 1, which challenges petitioner’s 2012 conviction for lewd acts with a child under

20   the age of 14 years. Respondent has answered, ECF No. 17, and petitioner did not file a traverse.

21                                              BACKGROUND

22       I.        Proceedings in the Trial Court

23            A. Preliminary Proceedings and Conviction

24            Petitioner was charged with four counts of lewd acts against a child under the age of 14.

25   There were two trials in this case. During the first trial, the jury convicted petitioner of two lewd

26   act counts against his niece, and a mistrial was declared as to two counts of lewd acts involving

27
     1
       See Houston v. Lack, 487 U.S. 266 (1988) (establishing rule that a prisoner’s court document is
28   deemed filed on the date the prisoner delivered the document to prison officials for mailing).
                                                      1
 1   petitioner’s daughter. In the second trial, the jury convicted petitioner of two counts of lewd acts
 2   against his daughter and sustained a multiple-victim allegation.
 3          At the start of the first trial, petitioner filed a motion in limine to exclude evidence
 4   pertaining to Barbie dolls that petitioner had altered by adding nipples to the breasts and a vagina.
 5   CT 130–32.2 Petitioner argued that evidence of the Barbie dolls should be excluded as
 6   inflammatory, irrelevant, and more prejudicial than probative. Id. During the hearing on the
 7   motion, the prosecution argued that the evidence was relevant to petitioner’s intent. 1 RT 31–32,
 8   37.3 The trial court granted the motion and found that the prejudicial effect of the evidence
 9   outweighed the probative value. CT 39–40.
10          At the start of the second trial, petitioner again filed a motion in limine to exclude
11   evidence pertaining to the altered Barbie dolls. CT 376–78. Petitioner advanced the same
12   arguments made in his motion in limine from the first trial. Id. The prosecution argued the
13   evidence should be permitted to show petitioner’s sexual intent towards his daughter. 2 RT 109.4
14   In response, petitioner argued that there is a concern that the jury will be so horrified and
15   disgusted by the modified dolls that they will ignore the other evidence. 2 RT 110. Ultimately,
16   the trial court denied the motion, finding that, although it appreciated the prior judge’s ruling, the
17   court was not bound by it and on balance the evidence is substantially more probative on the issue
18   of intent than it is prejudicial. 2 RT 121.
19          B. The Evidence Presented at Trial
20          The following statement of the case is taken from the unpublished opinion of the
21   California Court of Appeal on direct review:5
22                  The first jury convicted defendant of two lewd act counts against
                    M., defendant’s niece, but deadlocked on two lewd acts counts
23                  involving L., defendant’s daughter, and a mistrial was declared as
24
     2
       “CT” refers to Clerk’s Transcript on Appeal, volumes I–III.
25   3
        “1 RT” refers to Reporter’s Transcript on Appeal, volumes I and II, containing the 2010 trial
26   transcript (Lodged Doc. 3).
     4
        “2 RT” refers to Reporter’s Transcript on Appeal, volumes I and II, containing the 2012 trial
27   transcript (Lodged Doc. 2).
     5
       The undersigned has independently reviewed the trial record and confirms the accuracy of the
28   state court’s recitation of the evidence presented at both trials.
                                                       2
 1                  to those counts. The second jury convicted defendant of two lewd
                    act counts against L., and sustained the multiple-victim allegations.
 2
                    The evidence at the two trials largely overlapped. We first will
 3                  describe the evidence from the first trial. We will not repeat
                    substantially similar evidence introduced at the second trial, but
 4                  instead describe the material differences at that second trial.
 5                                                First Trial
 6                  L.
 7                  L., defendant’s daughter, was born in 2001 and was nine at the time
                    of trial. On Christmas Eve or the night of Christmas, when she was
 8                  seven and after her parents were divorced, defendant visited the
                    family home and spent the night. While her mother and brother
 9                  were asleep, L. was on the couch with defendant in the living room,
                    watching television. Defendant touched her “private part” with his
10                  hand, under a blanket (count I). She told him to stop and moved to
                    a chair. Defendant sat in the chair and touched her private part
11                  again, over her clothes (count II). She again told him to stop, and
                    she went to bed. When she was about four or five, she was
12                  watching a movie on the couch and defendant accidentally touched
                    her “privates” over her clothes, when he was rubbing her belly. She
13                  finally told her mother about the incidents because, “I was just
                    hurting inside, because I don’t like keeping secrets.”
14
                    L.’s prior statements
15
                    On April 13, 2009, Detective Mims monitored an interview of L. at
16                  the “SAFE Center,” referring to “Special Assault Forensic
                    Evaluation.” A recording of this interview was played for the jury.6
17                  L. said defendant touched her “inside the wrong place[,]” and first
                    did it by accident while “he was just trying to rub my belly, but the
18                  second time he did it on purpose.” This second incident had been at
                    Christmas, and she had told him to stop “and then he [kept] on
19                  doing it again and again.” Contrary to her trial testimony, she said
                    he first touched her in the swivel chair, and then touched her on the
20                  couch, but then she said, “Actually, first it was on the couch and
                    then I moved to the swirly chair and then he went to the swirly
21                  chair and he [kept] on touching me in the wrong place and I said,
                    ‘Stop it,’ and he [kept] on doing it and then I just said, ‘Good
22                  night.’” She again said it started on the chair, but later repeatedly
                    said it started on the couch. He touched her over her pajamas,
23                  multiple times because she would try to move his hand away and he
                    would put his hand back on her.
24
                    L.’s mother Anne-Marie
25
                    On March 13, 2009, L. told her mother that defendant “had touched
26
     6
27     [Footnote 6 in original] Various recordings introduced at the two trials are not in the appellate
     record. Because the parties quote from written transcripts of the records used at trial, which are in
28   the record, and do not contend they are inaccurate, we, too, quote from those transcripts.
                                                      3
 1   her privates” when she was four, before Anne-Marie and defendant
     had divorced. Anne-Marie asked L. if it could have been an
 2   accident, but L. “was very adamant and said, ‘No.’” L. cupped her
     hands over her vagina to show where defendant had touched her,
 3   and at one point L. covered her face with her hands. A couple of
     days later, L. mentioned the Christmas incident. When Anne-Marie
 4   asked L. why she had waited to say anything “she cried and said,
     ‘Because I didn’t want to get Daddy in trouble, and I didn’t want
 5   Daddy to go to jail.’” Anne-Marie called defendant around March
     14 or 15, 2009, and told him L. had said he touched her privates,
 6   and he did not deny the allegation, instead, “[t]here was a long
     silence on the phone, and then he said, ‘Wow. Whoa. Wow.’”
 7   When defendant called sometime later to ask when he could see his
     children and when they could discuss L.’s claims, he did not deny
 8   the claims, but “begged me and told me that he would go get
     help[,]” and said he did not think L. would lie about such a matter.
 9   Anne-Marie had noticed that L. had been less “enthusiastic to see”
     defendant before then.
10
     Later, Anne-Marie initiated a recorded pretext telephone call to
11   defendant. In that call, defendant said he did not remember why he
     did “anything” and did not know what happened, but “all I can
12   think of is it was in a drunken stupor, and I didn’t know what the
     fuck I was doing.” He admitted he did not think L. would lie about
13   this, and then said he was tickling her, “And then I was like, ‘Whoa,
     sorry.’ And I was touching her chest, and I didn’t mean to. And I
14   was like whoa.” When Anne-Marie referred to an incident when
     defendant videotaped “Kara” “and zoomed in and out of her
15   behind[,]” and then asked defendant about M., defendant said,
     “That was when I was like 17 or something like that. I told you
16   about that. I told you I had talked about that with M., and I tried to
     work that out. And I was wrong.” He then referenced abuse he had
17   suffered and stated “I just was trying to pass on the shame. . . . And
     it wasn’t right.” When asked if he touched L.’s vagina, he could
18   not remember, but then admitted that, “A couple [] years ago, I
     think I was grabbing her on her inner thigh, and I was like whoa,
19   and I tried -- and I backed off. But I don’t know what happened.”
     Defendant promised to obtain counseling.
20
     At trial, Anne-Marie explained that Kara was a 13-year-old former
21   next-door neighbor, and Anne-Marie had found a videotape
     defendant had shot in which he “was zooming in and out on her
22   bottom.” Later, after defendant had the camera, Anne-Marie tried
     to play the tape back but “I got snow.” In 2008, defendant stayed at
23   Anne-Marie’s house for several days around Christmas. Although
     he drank Christmas Day and passed out in the early afternoon, by
24   the time she and her son went to bed at about 9:30 p.m., he was not
     drunk, and he and L. were still awake.
25
     Cheyenne
26
     Cheyenne was born in 1980, and when she was between 12 and 14,
27   defendant had been her mother’s boyfriend. When she was about
     13, when defendant was telling her a story and brushing her hair
28   “he kind of just kind of kept going down, and then he just kind of
                                       4
 1   rested his hand on my backside for [a while]. I just had a kind of
     weird feeling, so I just kind of pretended I was asleep, and then he
 2   left.” He rested his hand on her backside, over her clothing, for
     “two minutes.” Sometimes when he would hug Cheyenne or her
 3   sister, “he’d make it so he could put his hands kind of on our
     chest.” She told her mother about the brushing incident the next
 4   day and defendant left “probably that night or the next day,” but
     eventually came back.
 5
     Detective Carol Mims
 6
     Detective Mims spoke with M. on the telephone on April 16, 2009,
 7   and M. “was emotional[,]” and she spoke with M. in person on May
     7, 2009.
 8
     Detective Mims interrogated defendant on April 29, 2009, and a
 9   videorecording was played for the jury. Defendant said he was
     “mortified” and “pretty sad” about the fact his daughter said he
10   touched her inappropriately, and he could not figure out what could
     have happened to cause her to say so, though he admitted to alcohol
11   blackouts. He conceded he had touched L. on the chest while
     cuddling with her and rubbing her, and that she had given him a
12   “weird” look which caused him to stop. He did not remember
     touching her vagina, as she had reported. He admitted he had had
13   “other issues” with teenage girls, including Kara, who was about
     14: Around 1997 or 1998, he had been videotaping [his daughter
14   walking or her first steps], but his wife “felt like I was zooming in
     on Kara[,]” on her breasts. He also mentioned that when he was
15   possibly not quite 18 but maybe while in his 20’s, there was an
     incident with M., but “we’ve worked it out. We talked about it.” In
16   this incident, when M. was about eight or nine, they were wrestling,
     he got aroused, as did she, and she rubbed his penis under his pants
17   until he ejaculated. Both apologized for what happened, and they
     were “close after that still.” Defendant claimed M. started it, and
18   wanted to straddle him and rub her vagina on him. “It was
     exhilarating, but it wasn’t -- I don’t know. There was a lot of
19   shame afterwards.” When Detective Mims explained that M. had
     described defendant putting his finger in her vagina, defendant said
20   he had never done that. Defendant had a girlfriend (Lisa) who had
     two daughters, and once defendant was brushing the hair of the
21   older daughter, who was 12 or 13, when she became upset,
     apparently because defendant told her she was beautiful. When told
22   that Cheyenne had reported he had “touched her butt on the outside
     of her clothing[,]” defendant replied, “Um. I don’t think it was
23   intentional.” He conceded Lisa was distraught about the incident
     and he had to leave. When Detective Mims stated that defendant
24   had a history, “in that you get aroused by younger girls.”
     Defendant replied: “To a point, yeah.” But he denied being
25   aroused by his own daughter, continued to deny remembering doing
     anything to her, but agreed he needed therapy and asked if the
26   detective had “any references as far as counselors or therapists that
     would be good for me?” When Detective Mims later repeated that
27   defendant was aroused by younger girls, defendant said, “I’ve tried
     to deal with that over the years.” He was “nodding in agreement”
28   when she said he was aroused by young girls.
                                      5
 1   M.
 2   M., born in 1983, was defendant’s niece. When she was about four
     or five, she was visiting defendant, in the bed with him, when he
 3   touched her vagina under her clothing, but did not penetrate her
     vagina. She did not report this, “Because I didn’t want him to get
 4   in trouble.” When she was about seven or eight, at the American
     River, defendant tried to get her to go into the bushes with him, and
 5   rubbed her back and “behind area” over her clothing, but defendant
     got scared when M.’s brother rode by on a bicycle. M. did not
 6   report this incident because she thought it was not important. When
     M. was about 13, at defendant’s apartment, lying on his bed, he
 7   came in and put his hand on her vagina, under her clothes, for about
     four or five minutes, and moved his hand around, but did not
 8   penetrate her vagina (count III). M. didn’t say anything because
     she was scared. Then he took her hand and made her feel his
 9   “hard” penis on the outside of his clothing, and moved her hand
     around, just “for a couple seconds,” until M.’s brother came in the
10   room (count IV). When she was 13 or 14, at the apartment
     defendant shared with Anne-Marie, when she was standing in the
11   computer room defendant “placed his hand on my butt” and moved
     it around, stating, “I wish that I could be with you.” When asked
12   why she continued to be in defendant’s presence after he molested
     her, M. testified she loved him, he was her uncle, and he had been
13   her only consistent male role model. However, she also testified
     she was scared to report him and hated him at the same time she
14   loved him. After the last incident, when she was 15, M.’s mother
     sent her to live with defendant and Anne-Marie in Oregon for
15   several months, and she did not tell her mother about what had
     happened because she did not want defendant to get into trouble,
16   but did tell her mother she did not want to live there. She had no
     memory of an alleged incident (as described by defendant in his
17   statement to Detective Mims) when she was about eight in which
     she was wrestling with defendant and she rubbed his penis.
18
     Defendant
19
     Defendant claimed that at the time of his police interrogation, he
20   was depressed, possibly suicidal, and had been drinking heavily and
     using methamphetamine. He claimed he was rubbing L.’s stomach
21   while they watched TV, she looked at him and he realized his had
     “had lingered at her chest,” so he apologized.            He never
22   intentionally touched her vaginal area. He had no sexual interest in
     his daughter, or in other young girls. He never intentionally
23   touched Cheyenne’s buttocks. He denied any incident with M.
     when she was three or four, and denied a sexual interest in her. The
24   incident he described to Detective Mims in which he ejaculated as
     he wrestled with M. happened when she was about five or six (not
25   eight, as he had said before) and was “quite disgusting.” He
     admitted it was “exhilarating” at the time, as he had told Detective
26   Mims, and claimed that was the issue on which he requested a
     referral to a counselor. He denied the incident M. described at the
27   American River. He claimed he denied touching L. inappropriately
     when Anne-Marie first called him to ask about it. He claimed Kara,
28   aged 13, had been infatuated with him, which he found flattering.
                                      6
 1                  He denied zooming in and out on Kara’s breasts when he
                    videotaped Kara.
 2
                    The first jury convicted defendant of the two counts involving M.,
 3                  but deadlocked on the counts involving L., and the trial court
                    declared a mistrial on those counts.
 4
                                                 Second Trial
 5
                    The principal differences at the second trial were that the second
 6                  trial judge admitted additional uncharged act evidence regarding
                    Destiny and evidence that defendant made sexual modifications to
 7                  Barbie dolls that the first trial judge had excluded, M. did not testify
                    (but the parties stipulated that defendant had been convicted of
 8                  molesting her), and an expert testified about Child Sexual Abuse
                    Accommodation Syndrome (CSAAS).
 9
                    Anne-Marie
10
                    Anne-Marie testified at the second trial consistent with her earlier
11                  testimony. She also testified that she had purchased Barbie dolls for
                    L.’s birthday, they went missing, and Anne-Marie found them in
12                  February or March of 2007, in a work shed, with added nipples,
                    “Areolas that looked very realistic[,]” and vaginas and labia.
13                  Barbie dolls do not come with such features.7
14                  In the second trial, a longer version of the pretext call Anne-Marie
                    made to defendant was played for the jury. In the newly admitted
15                  portions on the call, Anne-Marie referenced “the dolls that
                    [defendant] mutilated and created vaginas out of them, and then
16                  Destiny.” Defendant said, “the dolls had nothing to do with
                    anything” and that Destiny “was trying to hump my foot.” He
17                  claimed he did not know they were his daughter’s dolls, and
                    claimed he found them in the shed, or in the back room. He
18                  claimed the dolls were not “about the kids” and he “was tweaking
                    out of my fucking mind and bored.”
19
                    To “give context” to that portion of the pretext call, Anne-Marie
20                  testified that Destiny was an eight-year-old neighbor who had told
                    Anne-Marie about inappropriate touching by defendant, and M. had
21                  also told Anne-Marie about inappropriate touching by defendant.
                    Anne-Marie also testified L. told her she waited to reveal the abuse
22                  because she did not want defendant “getting mad at me and I didn’t
                    want daddy to get in trouble and go to jail.”
23
                    L.’s grandmother
24
                    L.’s grandmother testified L. told her defendant had touched her
25                  privates over her clothes, she had “told him no” and moved to the
                    swivel chair, but defendant followed her there, touched her again,
26
     7
27     [Footnote 7 in original] Contrary to some indications in the appellate record, the parties assume
     that the actual dolls were not admitted into evidence, and that only color pictures of them were
28   introduced at trial. We need not resolve the point, because it makes do difference to our analysis.
                                                       7
 1   and she again said to stop, and left the room.
 2   L.
 3   L. testified that during the Christmas incident, defendant touched
     her first on the couch and then on the chair, and long before there
 4   was an incident when he accidentally touched her privates when he
     was rubbing her belly.
 5
     Detective Mims
 6
     Detective Mims’s testimony was largely consistent with the first
 7   trial. More parts of her recorded interrogation of defendant were
     played for the jury than at the first trial. In particular, defendant
 8   discussed Destiny, about age eight, “humping” his foot more than
     once. He denied the dolls had anything to do with children,
 9   claiming he had been trying to get Anne-Marie interested in a
     hobby. He thought he “did a great job. And I wish I could get the
10   damn Barbie just so I could see if I could sell it on EBay.” He
     made “nipples on her and made a vagina out of like this rubber
11   stuff” “basically just seeing if I could do it.”
12   Cheyenne
13   Cheyenne’s testimony at the second trial was largely consistent
     with the first trial.
14
     Dr. Anthony Urquiza
15
     Dr. Urquiza was a psychologist who ran a child abuse treatment
16   program at UC Davis Medical Center, and a professor in the
     pediatrics department. He has testified as an expert in CSAAS
17   “probably a little over” 200 times, mostly for the prosecution.
     CSAAS was a teaching tool for therapists treating sexually abused
18   children, not a diagnostic tool to determine if abuse has occurred.
     He knew nothing about the facts of this case.
19
     CSAAS has five components: (1) secrecy, (2) helplessness, (3)
20   entrapment and accommodation, (4) delayed and unconvincing
     disclosure, and (5) retraction (not an issue in this case, as L. did not
21   retract her testimony). Secrecy refers to the fact that in most child
     sexual abuse cases the child knows the abuser, who is usually
22   bigger or stronger and often in a position of authority over or
     danger towards the child or loved ones, or a source of special
23   attention, and therefore the child will not disclose the abuse; it is a
     common myth that most abuse occurs at the hands of strangers.
24   Typically abusers “groom” their victims by starting in small ways
     and progressing to more serious abuse. Helplessness refers to the
25   fact that it can be psychologically difficult for a child to report an
     abuser. Entrapment and accommodation refers to how children
26   deal with the feelings of helplessness because of the secret abuse,
     such as by wearing extra clothing or pretending to be asleep during
27   the abuse, or by dissociation, where they shut down their feelings to
     cope with the experience. Delayed and unconvincing disclosure
28   refers to the fact that it is common for children to delay disclosing
                                        8
 1                for months and years, by which time their memory of the details
                  may have degraded. Generally, the closer the relationship between
 2                the abuser and the child, the longer it will be before the child
                  discloses.
 3
                  Defendant
 4
                  Defendant testified he bought Anne-Marie craft supplies because
 5                she was interested in a Barbie doll Website, but admitted he had
                  added the nipples and genitalia to the dolls, while he was using
 6                methamphetamine, to try to sell “risqué” dolls on the Internet
                  because “sex sells.” When asked if he was proud of his work, he
 7                testified he thought he “did a decent job on the nipples.” He hid the
                  dolls so his children would not find them, not because they were
 8                inappropriate. Anne-Marie found the dolls early in 2007, became
                  angry, and they separated a month later.
 9
                  Kara was helping him film L.’s first steps walking towards him, he
10                put the camera on a couch, and Kara walked in front of the camera
                  “and bent over, and I guess it looked down at her cleavage.”
11
                  Destiny “would run up and grab” defendant, and it made him
12                “uncomfortable” when she sat on his foot and “was rubbing her
                  crotch on my foot.”
13
                  He brushed Cheyenne’s hair, after he had been up for days using
14                methamphetamine, and she avoided him thereafter, but he did not
                  think he had touched her inappropriately.
15
                  He was rubbing L.’s stomach on the couch at Christmas and
16                accidentally touched her chest, and moved his hand when she
                  looked at him. He never touched her vaginal area. In the incident
17                when L. was four or five “I accidentally was reaching for the far
                  side of her legs and I went between her legs for a second like that.
18                ‘Whoop[], sorry.’ It was like that.”
19                Defendant ejaculated when M., aged eight, was rubbing on him. He
                  denied touching M.’s vagina, but conceded he had been convicted
20                of it.
21                Stipulations
22                The parties stipulated “that the defendant was convicted of putting
                  his hand on his niece M.[]’s vagina and having her put her hand on
23                his penis between September 20, 1995 and September 19, 1997.”
24                The parties also stipulated defendant was not under the influence of
                  alcohol or methamphetamine during the Christmas Day incident.
25

26   ECF No. 17-1 at 3–12.

27   ////

28   ////
                                                   9
 1              C. Outcome
 2              As noted above, the second jury convicted defendant of two lewd act counts against L.,
 3   and sustained the multiple-victim allegations.
 4              During sentencing, the trial court judge stated that “the insight of [petitioner] modifying
 5   the Barbie dolls was emblematic of” his “unhealthy and unnatural disposition towards young
 6   girls.” 2 RT at 696. The court further addressed petitioner, noting,
 7                      That gave a real picture into how you think and what occupies your
                        thoughts and your soul. You sexualize a child’s toy. You see
 8                      children as sexual objects. And that is very, very disturbed, and it
                        warrants the maximum that I can give you in State Prison, and
 9                      that’s what I intend to do.
10   Id. Ultimately, petitioner was sentenced to an aggregate term of eight years followed by an
11   indeterminate term of thirty years to life for his convictions. Id. at 697.
12        II.      Post-Conviction Proceedings
13              Petitioner timely appealed, and the California Court of Appeal affirmed the judgment of
14   conviction on October 30, 2013. ECF No. 17-1. The California Supreme Court denied review on
15   January 15, 2014. Lodged Doc. 8.
16              Petitioner does not appear to have filed a petition for writ of habeas corpus in state court.
17              By operation of the prison mailbox rule, the instant federal petition was filed April 6,
18   2015.8 ECF No. 1. Respondent answered on March 21, 2016. ECF No. 17. Petitioner did not
19   file a traverse.
20                  STANDARDS GOVERNING HABEAS RELIEF UNDER THE AEDPA
21              28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of
22   1996 (“AEDPA”), provides in relevant part as follows:
23                      (d) An application for a writ of habeas corpus on behalf of a person
                        in custody pursuant to the judgment of a state court shall not be
24                      granted with respect to any claim that was adjudicated on the merits
                        in State court proceedings unless the adjudication of the claim –
25
                        (1) resulted in a decision that was contrary to, or involved an
26                      unreasonable application of, clearly established Federal law, as
                        determined by the Supreme Court of the United States; or
27

28   8
         See supra n.1.
                                                          10
 1                  (2) resulted in a decision that was based on an unreasonable
                    determination of the facts in light of the evidence presented in the
 2                  State court proceeding.
 3          The statute applies whenever the state court has denied a federal claim on its merits,

 4   whether or not the state court explained its reasons. Harrington v. Richter, 562 U.S. 86, 99

 5   (2011). State court rejection of a federal claim will be presumed to have been on the merits

 6   absent any indication or state-law procedural principles to the contrary. Id. at 99 (citing Harris v.

 7   Reed, 489 U.S. 255, 265 (1989) (presumption of a merits determination when it is unclear

 8   whether a decision appearing to rest on federal grounds was decided on another basis)). “The

 9   presumption may be overcome when there is reason to think some other explanation for the state

10   court’s decision is more likely.” Id. at 99.

11          The phrase “clearly established Federal law” in § 2254(d)(1) refers to the “governing legal

12   principle or principles” previously articulated by the Supreme Court. Lockyer v. Andrade, 538

13   U.S. 63, 71–72 (2003). Only Supreme Court precedent may constitute “clearly established

14   Federal law,” but courts may look to circuit law “to ascertain whether . . . the particular point in

15   issue is clearly established by Supreme Court precedent.” Marshall v. Rodgers, 133 S. Ct. 1446,

16   1450 (2013).

17          A state court decision is “contrary to” clearly established federal law if the decision

18   “contradicts the governing law set forth in [the Supreme Court’s] cases.” Williams v. Taylor, 529

19   U.S. 362, 405 (2000). A state court decision “unreasonably applies” federal law “if the state

20   court identifies the correct rule from [the Supreme Court’s] cases but unreasonably applies it to

21   the facts of the particular state prisoner’s case.” Id. at 407–08. It is not enough that the state

22   court was incorrect in the view of the federal habeas court; the state court decision must be

23   objectively unreasonable. Wiggins v. Smith, 539 U.S. 510, 520–21 (2003).

24          Review under § 2254(d) is limited to the record that was before the state court. Cullen v.

25   Pinholster, 131 S. Ct. 1388, 1398 (2011). The question at this stage is whether the state court

26   reasonably applied clearly established federal law to the facts before it. Id. In other words, the

27   focus of the § 2254(d) inquiry is “on what a state court knew and did.” Id. at 1399. Where the

28   state court’s adjudication is set forth in a reasoned opinion, § 2254(d)(1) review is confined to
                                                       11
 1   “the state court’s actual reasoning” and “actual analysis.” Frantz v. Hazey, 533 F.3d 724, 738
 2   (9th Cir. 2008) (en banc). A different rule applies where the state court rejects claims summarily,
 3   without a reasoned opinion. In Richter, supra, the Supreme Court held that when a state court
 4   denies a claim on the merits but without a reasoned opinion, the federal habeas court must
 5   determine what arguments or theories may have supported the state court’s decision, and subject
 6   those arguments or theories to § 2254(d) scrutiny. Richter, 562 U.S. at 101.
 7                                                  DISCUSSION
 8          I.       The Claim: Whether the Barbie Doll Evidence Admitted at the Second Trial Violated
 9                   Due Process9
10                Petitioner contends that the trial court improperly admitted evidence of altered Barbie
11   dolls in violation of his due process rights. ECF No. 1 at 4. The prejudice of the evidence was
12   greater than its probative value. Id.
13          II.      The Clearly Established Federal Law
14                The admission of evidence is generally a matter of state law, and habeas relief does not lie
15   for errors of state law. Estelle v. McGuire, 502 U.S. 62, 67 (1991). Moreover, “[t]he Supreme
16   Court has made very few rulings regarding the admission of evidence as a violation of due
17   process.” Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009). The Supreme Court “has
18   not yet made a clear ruling that admission of irrelevant or overtly prejudicial evidence constitutes
19   a due process violation sufficient to warrant issuance of the writ.” Id. To the contrary, the
20   Supreme Court has rejected the argument that due process necessarily requires the exclusion of
21   prejudicial evidence. Spencer v. Texas, 385 U.S. 554, 563–64 (1967); see also Dowling v. United
22   States, 493 U.S. 342, 352 (1990) (noting that “the category of infractions that violate
23   ‘fundamental fairness’” is defined “very narrowly”). The Supreme Court has rejected the theory
24   that admission of prior bad act evidence violates due process where it is relevant to an issue in the
25   case. Estelle, 502 U.S. at 68–70.
26   ////
27
     9
       Petitioner voluntarily dismissed his unexhausted second claim for ineffective assistance of
28   counsel. ECF No. 7.
                                                    12
 1      III.      The State Court’s Ruling
 2             Because the California Supreme Court denied petitioner’s claim without comment or
 3   citation, Lodged Doc. 8, this court “looks through” the silent denial to the last reasoned state court
 4   decision. See Ylst v. Nunnemaker, 501 U.S. 797 (1991). The California Court of Appeal denied
 5   petitioner’s evidence claim in a reasoned order, so that is the decision reviewed for
 6   reasonableness under § 2254(d). See Bonner v. Carey, 425 F.3d 1145, 1148 n.13 (9th Cir. 2005).
 7   The court of appeal ruled as follows:
 8                                            Barbie Doll Evidence
 9                    The first trial judge excluded the Barbie Doll evidence. The second
                      trial judge admitted this evidence. In separate claims, defendant
10                    contends the second trial judge should not have reconsidered the
                      earlier ruling, and contends that the evidence was unduly
11                    prejudicial.
12                    ...
13                    B. Undue Prejudice
14                    Defendant contends the Barbie doll evidence was unduly
                      inflammatory and prejudicial and therefore should have been
15                    excluded. We disagree.
16                    First, we reject defendant’s view that the evidence was irrelevant,
                      or minimally relevant. The People had to prove defendant touched
17                    the victim with lewd intent. (§ 288, subd. (a).) Defendant’s not
                      guilty plea placed his intent at issue, and the Barbie dolls rationally
18                    tended to prove that disputed fact of intent. (See People v. Rowland
                      (1992) 4 Cal.4th 238, 260; Evid. Code, §§ 210 [relevant evidence
19                    has “any tendency in reason to prove or disprove any disputed fact
                      that is of consequence:], 1101, subd. (b) [evidence of prior acts not
20                    inadmissible if used to prove, inter alia, “intent”].)
21                    Although the inference is not compelled, and defendant testified to
                      an alternate inference, a rational jury could infer that the addition of
22                    genitalia to the dolls reflected a sexual interest in young girls.
                      Indeed, defendant himself admitted the modifications were sexual,
23                    although he denied that the dolls reflected his sexual interests.
                      Further, although again the inference is not compelled, the jury
24                    could rationally credit the disputed testimony and find that these
                      dolls had belonged to L., and therefore that these modifications
25                    reflected the defendant’s sexual interest in her in particular. Either
                      or both of these rational inferences would bolster the People’s
26                    theory that when defendant touched L. as she testified, he did so
                      with lewd intent. (See People v. Memro (1995) 11 Cal.4th 786,
27                    864-865 (Memro) [sexually explicit photographs and stories about
                      young males, including children, admitted to show lewd intent
28                    towards boys]; People v. Bales (1961) 189 Cal.App.2d 694, 701
                                                         13
 1   [nude photograph of victim tended to show lewd intent].) It was for
     the jury to determine whether the dolls illuminated defendant’s
 2   lewd intent.
 3   Defendant’s objection that a Barbie doll depicts an adult character,
     not a child character, goes to the weight of the evidence. Such dolls
 4   are designed for use by children and their physical unrealism is
     manifested in part by a lack of genitalia. The jury could rationally
 5   infer that by modifying those dolls in what defendant conceded was
     a sexual way, they reflected his intent to sexualize children. And
 6   the fact Anne-Marie testified she found the dolls before the charged
     offenses does not make them irrelevant, because the jury could
 7   rationally conclude that defendant’s sexual interest in young girls
     was longstanding.
 8
     Second, we reject defendant’s view that the dolls were too
 9   inflammatory.
10   Evidence code section 352 (§ 352) provides in full: The court in its
     discretion may exclude evidence if its probative value is
11   substantially outweighed by the probability that its admission will
     (a) necessitate undue consumption of time or (b) create substantial
12   danger of undue prejudice, of confusing the issues, or of misleading
     the jury.”
13
     “The two crucial components of section 352 are ‘discretion,’
14   because the trial court’s resolution of such matters is entitled to
     deference, and ‘undue prejudice,’ because the ultimate object of the
15   section 352 weighing process is a fair trial.” (Harris, supra, 60
     Cal.App.4th at p. 736.) “‘Prejudice’ does not mean a result which
16   is unfavorable, it means a result which is unfair.” (Zellerino v.
     Brown (1991) 235 Cal.App.3d 1097, 1109; see People v. Yu (1983)
17   143 Cal.App.3d 358, 377.) “‘The prejudice which exclusion of
     evidence under . . . section 352 is designed to avoid is not the
18   prejudice or damage to a defense that naturally flows from relevant,
     highly probative evidence.’ [Citations.] ‘Rather, the statute uses
19   the word in its etymological sense of “prejudging” a person or
     cause on the basis of extraneous factors.’” (People v. Zapien
20   (1993) 4 Cal.4th 929, 958.)
21   As we recently pointed out: “Evidence is not inadmissible under
     section 352 unless the probative value is ‘substantially’ outweighed
22   by the probability of a ‘substantial danger’ of undue prejudice or
     other statutory counterweights.” (People v. Holford (2012) 203
23   Cal.App.4th 155, 167 (Holford).) Moreover, “Trial courts enjoy
     ‘“broad discretion’” in deciding whether the probability of a
24   substantial danger of prejudice substantially outweighs probative
     value. [Citations.] A trial court’s exercise of discretion ‘will not be
25   disturbed except on a showing the trial court exercised its discretion
     in an arbitrary, capricious, or patently absurd manner that resulted
26   in a manifest miscarriage of justice.’” (Holford, supra, 203
     Cal.App.4th at pp. 167-168.)
27
     In the second trial, the parties stipulated that defendant had been
28   convicted of putting his hand on M.’s vagina and having her put her
                                       14
 1                     hand on his penis. Further, the jury heard L.’s testimony and prior
                       statements about the charged acts. The record on appeal includes
 2                     color photographs of the dolls. The modified dolls were not so
                       distasteful or upsetting that they would cause jurors to become
 3                     inflamed against defendant so that they would unfairly assess all of
                       the trial evidence.10 Further, the dolls did not “prey on the
 4                     emotions of the jury” (McKinney v. Rees (9th Cir. 1993) 993 F.2d
                       1378, 1385) as defendant claims. (AOB 26-27) Far more
 5                     disturbing evidence admitted to prove sexual intent has been held to
                       fall within the trial court’s broad discretion. (See Memro, supra, 11
 6                     Cal.4th at pp. 864-865 [photos of “young boys in sexually graphic
                       poses”]; People v. Clark (1992) 3 Cal.4th 41, 129 [depiction of “a
 7                     decapitated head orally copulating a severed penis”].)
 8                     Thus, the trial court did not abuse its discretion by finding the
                       probative value of the Barbie dolls was not “‘substantially’
 9                     outweighed by the probability of a ‘substantial danger’ of undue
                       prejudice[.]” (Holford, supra, 203 Cal.App.4th at p. 167.)
10
                       Finally, to the extent defendant contends the evidence violated
11                     federal due process principles, we disagree. “Only if there are no
                       permissible inferences the jury may draw from the evidence can its
12                     admission violate due process. Even then, the evidence must ‘be of
                       such quality as necessarily prevents a fair trial.’ [Citation.] Only
13                     under such circumstances can it be inferred that the jury must have
                       used the evidence for an improper purpose.” (Jammal v. Van de
14                     Kamp (9th Cir. 1991) 926 F.2d 918, 920; see People v. Kelly (2007)
                       42 Cal.4th 763, 787; cf. People v. Partida (2005) 37 Cal.4th 428,
15                     439 [even if evidence should be excluded under state law, its
                       admission “results in a due process violation only if it makes the
16                     trial fundamentally unfair”].) As explained, there were two
                       inferences the jury permissible [sic] could draw--but were not
17                     compelled to draw--from the Barbie doll evidence, viz., that
                       defendant had a lewd intent toward young girls generally, and that
18                     he had a lewd intent toward his daughter in particular.
19   ECF No. 17-1 at 13–19.

20        IV.      Objective Reasonableness Under § 2254(d)

21              The California Court of Appeal’s denial of this claim cannot have involved an

22   unreasonable application of clearly established federal law, because the United States Supreme

23   Court has never held that due process is violated by the admission of evidence that is more

24   prejudicial than probative. See Holley, 568 F.3d at 1101 (AEDPA bars relief on claim that

25   admission of prejudicial evidence violated due process). Because no Supreme Court authority

26   squarely addresses the issue, there is no clearly established federal law within the meaning of

27
     10
         [Footnote 10 in original] As we said in a similar context, “Painting a person faithfully is not, of
28   itself, unfair.” (People v. Harris (1998) 60 Cal.App.4th 727, 737 (Harris).)
                                                      15
 1   AEDPA and relief is barred. Wright v. Van Patten, 552 U.S.120, 125 (2008); Holley, 568 F.3d at
 2   1101.
 3              Even under pre-AEDPA standards and Ninth Circuit precedent, “only if there are no
 4   permissible inferences the jury may draw from the evidence can its admission violate due
 5   process.” Jammal v. Van de Kamp, 926 F.2d 918, 920 (9th Cir. 1991). Here, petitioner did not
 6   and cannot show that no permissible inferences existed that the jury might draw from the Barbie
 7   Doll evidence. Indeed, as the Court of Appeal correctly noted, there were clearly at least two
 8   permissible inferences that the jury could draw: (1) that defendant had a lewd intent toward young
 9   girls generally, and (2) that he had a lewd intent toward his daughter in particular. ECF No. 17-1
10   at 19. In other words, the evidence was relevant to petitioner’s intent because it aided the jury in
11   assessing the charges against petitioner; and the jury could draw the inference that because of his
12   modifications to the Barbie Dolls, a child’s toy, petitioner acted with a lewd, sexual intent when
13   he touched his daughter. Because these inferences were permissible, admission of the evidence
14   did not meet the standard of being so extremely unfair that it violated fundamental conceptions of
15   justice.
16              For these reasons, the state courts’ denial of petitioner’s claims was not objectively
17   unreasonable within the meaning of 28 U.S.C. § 2254(d). Even without reference to AEDPA
18   standards, petitioner has not established any violation of his constitutional rights. Accordingly,
19   petitioner is not entitled to relief.
20                                                CONCLUSION
21              For all the reasons explained above, IT IS HEREBY RECOMMENDED that the petition
22   for writ of habeas corpus be denied. It is FURTHER RECOMMENDED that a certificate of
23   appealability, see 28 U.S.C. § 2253(c), be DENIED.
24              These findings and recommendations are submitted to the United States District Judge
25   assigned to the case, pursuant to the provisions of 28 U.S.C. §636(b)(l). Within twenty-one days
26   after being served with these findings and recommendations, any party may file written
27   objections with the court and serve a copy on all parties. Such a document should be captioned
28   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,
                                                         16
 1   he shall also address whether a certificate of appealability should issue and, if so, why and as to
 2   which issues. See 28 U.S.C. § 2253(c)(2). Any reply to the objections shall be served and filed
 3   within fourteen days after service of the objections. The parties are advised that failure to file
 4   objections within the specified time may waive the right to appeal the District Court’s order.
 5   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: October 29, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      17
